TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00526-CR







Roberto Rocha, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0002573, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for driving while intoxicated. 
Sentence was imposed on May 22, 2000.  There was no motion for new trial.  The deadline for
perfecting appeal was therefore June 21, 2000.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal
was filed on August 3, 2000.  Under the circumstances, we lack jurisdiction to dispose of the
purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.
Crim. App. 1996).





The appeal is dismissed.


Before Chief Justice Aboussie, Justices Kidd and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   August 31, 2000

Do Not Publish